                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


STEVEN BROOKS,                                   :
                      Petitioner,                :          CIVIL ACTION
                                                 :
               v.                                :
                                                 :
LAWRENCE MAHALLEY, et al.,                       :          No. 16-2013
             Respondents.                        :


                                    MEMORANDUM

PRATTER, J.                                                                    AUGUST 16, 2019

        Petitioner Steven Brooks seeks habeas corpus relief in challenging his state court

convictions for robbery, criminal conspiracy, simple assault, and burglary. Mr. Brooks is serving

a 15 to 30-year sentence. After the Report and Recommendation of Magistrate Judge David R.

Strawbridge (the “R&R”) recommended denying Mr. Brooks’ Petition, Mr. Brooks filed

objections. As set forth below, Mr. Brooks’ objections are overruled and the R&R is adopted in

full.

                                       LEGAL STANDARD

        This Petition is governed by the Antiterrorism and Effective Death Penalty Act of 1996.

        1. Exhaustion

        Under AEDPA, a federal court may not grant a petition for habeas corpus unless the

applicant has exhausted all available state court remedies. 28 U.S.C. § 2254(b)(1). The exhaustion

requirement ensures that state courts are provided with the first opportunity to review federal

constitutional challenges to state court convictions, thus preserving the role of state courts in

protecting federally guaranteed rights. Rose v. Lundy, 455 U.S. 509, 515–19 (1982). To satisfy

the exhaustion requirement, a petitioner must demonstrate that he has “fairly presented” all claims

                                                1
in the federal petition to the state courts, including the highest court in which the petitioner was

entitled to review. O’Sullivan v. Boerckel, 526 U.S. 838, 848 (1999). The fair presentation

requirement is met when a petitioner “present[s] a federal claim’s factual and legal substance to

the state courts in a manner that puts them on notice that a federal claim is being asserted.”

McCandless v. Vaughn, 172 F.3d 255, 261 (3d Cir. 1999) (citations omitted).

        An unexhausted habeas claim becomes procedurally defaulted when the petitioner has no

further state remedies. See Wenger v. Frank, 266 F.3d 218, 223 (3d Cir. 2001), cert. denied, 535

U.S. 957 (2002). Petitioners may pursue procedurally defaulted habeas claims in federal court in

limited circumstances, however. See, e.g., Edwards v. Carpenter, 529 U.S. 446, 451 (2000) (courts

may review an unexhausted habeas claim where there is “sufficient probability” that failure “will

result in a fundamental miscarriage of justice.”). The Supreme Court identified one such exception

in Martinez v. Ryan, 566 U.S. 1 (2012). Martinez states that a habeas petitioner’s failure to exhaust

a claim during state court collateral review is excused if (1) counsel’s failure, during state court

collateral review, satisfies the test for ineffective assistance of counsel identified in Strickland v.

Washington, 466 U.S. 668 (1984), and (2) that failure was “substantial,” i.e., has “some merit.”

Martinez, 566 U.S. at 14.

        2. Substantive Review

         When a petitioner challenging his state court conviction brings a properly exhausted

habeas claim (or a claim within an exception to the procedural default rule), § 2254(d) permits the

federal court to grant a petition only if (1) the state court’s adjudication of the claim “resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States,” or (2) the adjudication

“resulted in a decision that was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)–(2); see Parker v.
                                                   2
Matthews, 567 U.S. 37, 40–49 (2012) (overturning a Sixth Circuit decision granting habeas relief

because the state court’s decision denying relief was not objectively unreasonable); Garrus v.

Sec’y Pennsylvania Dept. of Corr., 694 F.3d 394, 400 (3d Cir. 2012). “Under the ‘contrary to’

clause, a federal habeas court may grant the writ if the state court arrives at a conclusion opposite

to that reached by [the Supreme] Court on a question of law or if the state court decides a case

differently than [the Supreme] Court has on a set of materially indistinguishable facts.” Williams

v. Taylor, 529 U.S. 362 (2000).

        A state court decision involves an unreasonable application of Supreme Court precedent

“if the state court identifies the correct governing legal rule from the Court’s cases but

unreasonably applies it to the facts of the particular state prisoner’s case.” Williams, 529 U.S. at

407–08. For “a reviewing federal court to find a state court’s application of Supreme Court

precedent ‘unreasonable,’ the state court decision must be more than incorrect or erroneous; it

must have been objectively unreasonable.” Marshall v. Cathel, 428 F.3d 452, 462 (3d Cir. 2005)

(quoting Wiggins v. Smith, 539 U.S. 510, 520 (2003)).

                                            DISCUSSION

       Mr. Books’ Petition raises various claims for ineffective assistance of counsel, all of which

the R&R recommends denying. Mr. Brooks objects to the R&R on four grounds: (1) the R&R

failed to grant Mr. Brooks an evidentiary hearing regarding his trial counsel’s failure to object to

evidence allegedly destroyed by the Commonwealth, (2) the R&R failed to account for unusual

circumstances surrounding fingerprint evidence against Mr. Brooks, to which his trial counsel did

not object, (3) the R&R failed to consider the potential exculpatory value of evidence allegedly

destroyed by the Commonwealth and to which trial counsel did not object, and (4) the R&R failed

to sua sponte determine that Mr. Brooks’ ineffective assistance of counsel claims were not

procedurally defaulted.
                                                 3
       The Court addresses each of Mr. Brooks’ objections to the R&R in turn (grouping together

objections one and three), but must first place the objections in context, as they interact with the

necessary ineffective assistance of counsel analysis. 1 Mr. Brooks alleges in his Petition that trial

counsel was ineffective for failing to raise several evidentiary objections; however, Mr. Brooks

did not raise his ineffective assistance of counsel claims in his timely PCRA petition. Therefore,

before the Court can address trial counsel’s effectiveness or ineffectiveness, the Court must first

determine whether Mr. Brooks’ PCRA counsel was ineffective by failing to raise the claims

regarding trial counsel’s ineffectiveness. See Martinez, 566 U.S. at 14. The Court’s ineffective

assistance of counsel inquiries proceed in two steps. At step one, the Court assesses the actions of

PCRA Counsel, determining whether PCRA counsel’s alleged ineffectiveness is actionable. If the

Court were to determine that PCRA counsel was ineffective, the inquiry would move to step two.

At step two, the Court would asess the effectiveness of trial counsel. For each of Mr. Brooks’

objections, the Court need not proceed past step one.

       1. Objections 1 and 3: Ineffective Assistance of Trial Counsel in Failing to Object to
          Allegedly Destroyed Evidence

       Mr. Brooks’ first and third objections to the R&R argue that he was entitled to an

evidentiary hearing to determine whether there was exculpatory value in various pieces of evidence

that the Commonwealth allegedly destroyed, after trial counsel failed to object to the evidence’s

destruction. 2 As discussed in the R&R, the record does not contain evidence sufficient to excuse


1
        Ineffective assistance of counsel claims are governed by the familiar two-part standard set
forth in Strickland v. Washington, 466 U.S. 668 (1984): “Failure to make the required showing
of either deficient performance [of counsel] or sufficient prejudice [to the defendant] defeats the
ineffectiveness claim.” Id. at 700.
2
        Mr. Brooks also cites to Rules 4 and 5 Governing Section 2254 and 2255 cases. These
rules do not assist Mr. Brooks.
                                                 4
Mr. Brooks’ procedural default under Martinez because his PCRA counsel was not ineffective for

failing to include a destruction of evidence claim in Mr. Brooks’ PCRA petition.

       The failure of Mr. Brooks’ PCRA counsel to raise his destruction of evidence claim did

not result in any discernible prejudice and was not deficient. Under Arizona v. Youngblood, 488

U.S. 51 (1988), the failure to “preserve evidentiary material that might be useful to a criminal

defendant” only violates the Fourteenth Amendment if it was done in bad faith. Id. at 52, 58.

Here, as described in the R&R, Mr. Brooks (1) has not submitted any evidence of bad faith by the

Commonwealth in purportedly destroying physical evidence, and (2) did not rebut that the record

reflects that at least some of the physical evidence (pictures of a cracked window pane) were not

destroyed at all. See R&R at 11–12. Absent evidence of bad faith, Mr. Brooks’ challenge to the

Commonwealth’s failure to preserve evidence is meritless. See Youngblood, 488 U.S. at 58

(“[U]nless a criminal defendant can show bad faith on the part of the police, failure to preserve

potentially useful evidence does not constitute a denial of due process of law.”). Consequently,

Mr. Brooks’ PCRA counsel did not commit a “substantial” error that could have resulted in

prejudice in failing to raise the destruction of evidence claim.

       2. Objection 2: Ineffective Assistance of Trial Counsel in Failing to Challenge
          Authenticity of Fingerprint Evidence

       Mr. Brooks argues in his second objection that the R&R ignored “unusual circumstances”

surrounding the fingerprint evidence against him, to which trial counsel did not object. As with

the failure of Mr. Brooks’ PCRA counsel to assert the previous ineffective assistance claim, Mr.

Brooks’ PCRA counsel was not deficient by failing to raise a claim based on trial counsel’s

abstention from objecting to the authenticity of fingerprint evidence.




                                                  5
       Mr. Brooks’ habeas petition only challenges the authenticity of the fingerprint evidence.

Mr. Brooks’ objection to the R&R’s discussion of the fingerprint evidence, however, does not

substantively challenge the authenticity of the fingerprints. Instead, Mr. Brooks highlights topics

on which his trial counsel might have cross-examined the Commonwealth’s fingerprint witnesses,

Detective Druding (who collected the fingerprint evidence) and Patrick Raytik (a latent fingerprint

examiner for the Philadelphia Police Department). 3 Whether Mr. Brooks is correct or incorrect

that his counsel should have questioned these witnesses about their comparison of the fingerprint

evidence to potential matches with the prints of individuals other than Mr. Brooks, that line of

questioning has no bearing on the authenticity and chain of custody of the fingerprint evidence.

As the R&R makes clear, the chain of custody was properly established at trial. See R&R at 13–

14. Mr. Brooks’ PCRA counsel, therefore, was not deficient and did not prejudice Mr. Brooks by

failing to challenge the lack of objection to the authenticity of the fingerprint evidence.

       3. Objection 4: Failure to Excuse Mr. Brooks’ Procedural Default

       Finally, Mr. Brooks’ fourth objection to the R&R appears to assert that under

Commonwealth v. Battle, 879 A.2d 266 (Pa. Super. 2005), his procedural default should be

excused to the extent that Mr. Brooks filed a pro se PCRA petition—while he was still represented

by PCRA counsel who had previously filed a timely PCRA petition—alleging that PCRA counsel

was ineffective. As with Mr. Brooks’ other objections, his argument is meritless. 4


3
       To the extent that Mr. Brooks’ objections suggest that the Commonwealth withheld
evidence from Mr. Brooks, in the form of a “computer generated list” of the fingerprints of
“potential matches,” Mr. Brooks’ objections are not the correct vehicle for addressing any
heretofore unraised claim under Brady v. Maryland, 373 U.S. 83 (1963).
4
         Mr. Brooks’ fourth objection appears to more closely resemble a standalone request for
relief than an objection to the R&R. Nonetheless, because the objection is meritless as a matter of
law, the Court briefly addresses the substance of the objection.
                                                  6
       The R&R adequately explains the procedural record regarding Mr. Brooks’ pro se attempts

to challenge the representation provided by his PCRA counsel. Mr. Brooks, through PCRA

counsel, filed a PCRA petition on November 29, 2010. R&R at 3. After the Commonwealth

moved to dismiss the petition, the PCRA Court granted the motion to dismiss on July 12, 2013.

Id. at 3–4. PCRA counsel then filed an appeal on behalf of Mr. Brooks, after which Mr. Brooks

filed (1) a pro se motion to assert “three instances of alleged ineffectiveness of PCRA counsel”

and (2) a pro se appellate brief. R&R at 4. In response to these filings by Mr. Brooks, the Superior

Court remanded the matter to the PCRA Court to “determine if Petitioner’s apparent desire to

waive his right to counsel was knowing, intelligent and voluntary, pursuant to Commonwealth v.

Grazier, 713 A.2d 81 (Pa. 1998).” Id. After the Grazier hearing, Mr. Brooks withdrew his request

to proceed pro se and continued to be represented by PCRA counsel. Id.

       Mr. Brooks argues that, under Battle, because he contemporaneously raised substantive

challenges to the effectiveness of PCRA counsel’s representation, the Superior Court was obliged

to order PCRA counsel to address the ineffective assistance of counsel claims in an amended

petition for remand. See 879 A.2d at 269–70. Mr. Brooks overlooks, however, that Battle is no

longer good law nor was it when Mr. Brooks filed his pro se filings, having been abrogated by the

Supreme Court of Pennsylvania in 2011. See Commonwealth v. Jette, 23 A.3d 1032, 1044 (Pa.

2011) (“[T]he Superior Court’s fundamental misapprehension of the governing principles this

Court laid out in [Commonwealth v. Ellis, 626 A.2d 1137 (Pa. 1993)], as further exemplified in

[Commonwealth v. Rogers, 645 A.2d 223 (Pa. 1994)] and [Commonwealth v. Pursell, 724 A.2d

293 (Pa. 1999)], necessitates our rejection of its implementation of the so-called Battle procedure.

Therefore, we reiterate that the proper response to any pro se pleading is to refer the pleading to

counsel, and to take no further action on the pro se pleading unless counsel forwards a motion.”).
                                                 7
In light of Jette, which was decided before Mr. Brooks filed any pro se challenge to PCRA

counsel’s effectiveness, Mr. Brooks’ pro se filings with the Superior Court did not entitle him to

an order that PCRA counsel file an amended petition or pleading under Battle. Consequently, his

pro se filings do not excuse his procedural default.

                                           CONCLUSION

       For the foregoing reasons, the objections to the R&R are denied and the R&R is approved

and adopted. An appropriate order follows.



                                                       BY THE COURT:



                                                       S/Gene E.K. Pratter
                                                       GENE E.K. PRATTER
                                                       UNITED STATES DISTRICT JUDGE




                                                 8
